IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT EDWARD SMITH,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3232

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 8, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and David A. Henson, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., and JAY and WINSOR, JJ., CONCUR.